United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3131
                       ___________________________

                                Anthony Fowlkes

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Tim Ryals, Sheriff, Faulkner County; Garry Stewart, Physician (originally named
as Gary Stewart); Gary Andrews, Lieutenant, Faulkner County Jail; Rusty Page,
  Sergeant, Faulkner County Jail; John Randall, Captain, Faulkner County Jail
(originally named as Randell); Scott Huffman, Lieutenant, Faulkner County Jail
                         (originally named as Huffman)

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                           Submitted: October 3, 2019
                            Filed: October 7, 2019
                                [Unpublished]
                                ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Arkansas inmate Anthony Fowlkes appeals the
district court’s1 adverse grant of summary judgment. Taking all the evidence and
reasonable inferences in Fowlkes’s favor, see Faulkner v. Douglas Cty. Neb., 906
F.3d 728, 732 (8th Cir. 2018) (de novo review), we agree with the district court that
defendants were entitled to summary judgment. The judgment is affirmed. See 8th
Cir. R. 47B.
                        ______________________________




      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-